Untermyer, J.
(dissenting). I find no provision of law which allows a petition duly signed by the number of persons specified in section 137 of the Election Law to be invalidated on account of the invalidity of signatures in excess of the number required by *394law. To do so results in disfranchising all those who properly, signed the petition. (See Matter of Burke v. Terry, 203 N. Y. 293.) An earlier provision to that effect (former section 123 of the Election Law), though carefully limited in scope, was expressly repealed by the Legislature.
I do not concur in the view that the court is justified in assuming the petition to be fraudulent in its entirety if twenty per cent of the signatures are irregular, even if that issue were presented here. The burden would still rest on the objecting party to demonstrate that the petition was not regularly signed by the number of persons required by the Election Law. I do not consider, however, that that issue is presented here, for the reason that if all the signatures challenged by the filed specifications are rejected there yet would remain more than sufficient valid signatures to satisfy the requirements of the Election Law.
The order should be reversed and the motion granted.
Order affirmed.